Citation Nr: 0029845	
Decision Date: 11/14/00    Archive Date: 11/16/00	

DOCKET NO.  99-13 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
strain with a sebaceous cyst in the right inferior patella 
area and degenerative arthritis, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the left knee, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.  

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims and all 
available, relevant evidence necessary for an equitable 
disposition of the veteran's appeals has been obtained by the 
RO.  

2.  The residuals of the service-connected right knee strain 
with a sebaceous cyst on the right inferior patella area and 
degenerative arthritis (hereinafter referred to as the 
"service-connected right knee disability") does not include 
severe recurrent subluxation or lateral instability, 
limitation of flexion to 15 degrees, or limitation of 
extension to 20 degrees.  

3.  The residuals of the veteran's service-connected 
degenerative arthritis of the left knee (hereinafter referred 
to as the "service-connected left knee disability") does 
not include severe recurrent subluxation or lateral 
instability, limitation of flexion to 15 degrees, or 
limitation of extension to 20 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran filed a claim for additional compensation for his 
bilateral knee condition in November 1994.  In a January 1996 
VA examination, the veteran noted that while in service he 
was in a helicopter accident.  He was diagnosed eventually 
with chondromalacia.  No surgery has been performed on either 
knee.  At that time, the right knee gave way approximately 1 
to 2 times per year.  The veteran noted difficulty with 
walking and standing and worsening pain with climbing stairs.  
Occasional swelling and stiffness was also noted.  

Examination of the right knee revealed direct tenderness on 
the lateral aspect with crepitation while doing movement.  
His patella was stable and nontender.  Range of motion of the 
right knee was normal from 0 to 135 degrees.  Examination of 
the left knee did not reveal any swelling or tenderness.  An 
MRI study of both knees revealed a small cyst formation along 
the lateral aspect of the right knee.  The veteran was 
diagnosed with right knee patellofemoral syndrome with mild 
osteoarthritis. 

In a December 1996 VA examination, the veteran reported 
deterioration in both of his knees over the years.  Right 
greater than left knee pain was indicated.  The right knee 
occasionally gave out.  He indicated that he favored the 
right knee over the left.  The chief complaint was pain, 
difficulty with stair climbing, and some weakness and easy 
fatigability of both knees.  Physical evaluation reported 
full range of motion of both knees.  Resistive, forceful knee 
extension exercises (10 in number) on both sides showed no 
evidence of easy fatigability or weakened movement.  
Increased pain with these resistive exercise was noted.  No 
incoordination was found.  Normal gait was reported, however, 
it was mildly antalgic, favoring the right knee.  There was 
incoordination noted.  X-ray studies showed very early 
osteoarthritis in both knees.  

The examiner reported mild early arthritic changes and 
degenerative arthritis in both knees.  His range of motion 
was found to be well maintained.  The examiner stated that he 
would assign him an additional 10 degrees' range of motion 
loss to both knees due to increased pain with use and with 
his reported fatigability (0 to 130 degrees, bilaterally).  

The examiner was of the opinion that the left knee disability 
was somewhat related to his right knee condition.  
Accordingly, the RO, in a February 1997 rating determination, 
awarded the veteran service connection for degenerative 
arthritis of the left knee.  At this time, the right knee 
disability was increased from 10 percent to 20 percent 
disabling.  The now service-connected left knee disability 
was found to be 20 percent disabling.  

In March 1998, the veteran contended that his left and right 
knee had worsened.  At a VA examination held in June 1998, he 
again reported that he had not had any hospitalizations or 
surgery for either knee.  The veteran was being followed by a 
private family practitioner whose medical records have been 
obtained by the RO.  He denied taking any medication on a 
regular basis at this time.  The veteran worked as a driver 
for eight years, working 40 hours a week.  He missed 
approximately two days of work in the last year because of 
knee pain.  

Examination revealed that the veteran could do deep knee 
bends on 10 occasions.  There was a clicking of his joints 
while he performed these deep knee bends.  The knees had no 
evidence of effusion.  There was no warmth, swelling, or 
erythema.  Bilateral crepitus to passive flexion and 
extension and bilateral compression tenderness was noted.  
The knees could flex to 140 degrees, extend to 0 degrees, and 
the ligaments were found to be stable.  

In February 1999, the veteran submitted a statement from his 
supervisor at the U.S. Postal Service.  It was noted that the 
veteran had called in sick for five days during the fiscal 
year 1998 due to problems he was having with his knees.  The 
supervisor noted that the veteran was permitted to work desk 
duties occasionally rather than driving trucks when he was 
having trouble with his legs to help alleviate some of his 
pain.  

As noted above, medical records from the veteran's treating 
physician have been obtained by the RO and reviewed by the 
undersigned.  In February 1998, his physician noted that 
X-ray studies appeared "entirely normal, [with] maybe a 
little bit of narrowing in the medial compartment on the 
tunnel view, but on the AP view it looks nice."  The 
examiner noted the veteran's difficulties with swelling when 
he gets to work.  

In a December 1998 report, his physician noted that both 
knees can lock in extension and flex to approximately 135 
degrees.  The physician did not detect effusion in either 
knee.  He also noted that the veteran's knees were stable in 
extension and flexion.  A little pain along the lateral and 
medial joint lines of both knees was noted.  An arthroscopy 
was not recommended at this time.  

In May 1999, the veteran's physician stated that the knee 
extension was from 0 degrees and flexion was from about 
140 degrees, bilaterally.  The left knee had a trace of 
effusion and the right knee did not have any effusion.  
Tenderness, laterally, of the left knee was noted.  The 
veteran could squat and get back up again.  

In June 1999, the veteran's physician reported that he would 
be retiring at the end of the month.  He noted that the 
veteran was not taking any anti-inflammatory medication at 
that time.  X-ray studies from February 1998 showed a little 
bit of narrowing in the medial compartments of the left and 
right knee on the tunnel view.  The examiner stated in 
pertinent part:

As far as impairment from the VA, before 
I had rated him under 5258 and he had the 
20% for each knee.  Depending on what the 
definition of 5257 is, knee, other 
impairment of, recurrent subluxation or 
lateral instability, it says: severe 30, 
moderate 20, slight 10 [sic].  From an 
overall impairment standpoint and 
subjective standpoint, I will put him at 
30 percent for each knee under 5257 
because he has progressed [sic].  He 
cannot take anti-inflammatories.  He has 
effusion in the left knee now.  I would 
not give him a rating for both 5258 and 
5257; it is just one or the other, and I 
would probably go to 5257, but the 
overall rules are kind of vague.  

The examiner noted that the veteran had bilateral 
chondromalacia patellofemoral syndrome with arthritis in the 
medial compartment.  X-ray studies revealed no severe spurs.   

In a June 2000 VA examination, the veteran stated that he had 
been employed as a truckdriver for the United States Post 
Office for 10 years with approximately 5 to 6 days of 
absenteeism within the past 12 months secondary to his knee 
condition.  He noted daily symptoms of a varying degree, 
aggravated by climbing stairs or walking for more than a 
block or two.  His left knee may buckle once or twice a 
month.  It may lock once per week.  The knee may swell once 
per week on average and may cause discomfort 2 to 3 times per 
week.  Regarding the right knee, there has been no recurrence 
of the sebaceous cyst.  It was indicated that his right knee 
symptoms were equivalent to the left knee, with the same loss 
of activities and the same aggravating factors.  

Physical examination revealed no evidence of atrophy.  Both 
knees demonstrated full range of motion from 0 to 140 
degrees.  A negative anterior drawer sign, a negative 
Lachman's test, and a negative McMurray's sign were reported.  
Stable medial and lateral collateral ligaments with no 
specific evidence of chondromalacia of the patella was noted.  
There was no evidence of joint effusion.  

In order to determine the nature and extent of the veteran's 
pain, he was asked to repetitively squat down and arise to a 
standing position.  He was able to do so but with reported 
increasing levels of discomfort that would translate into 
approximately 15 degrees of loss of range of motion with 
flexion and extension in each knee.  X-ray studies confirmed 
the evidence of degenerative joint disease.  

In July 2000, the veteran indicated that he could not do any 
squats during the examination cited above.  It was noted that 
private medical evidence would be submitted as soon as 
possible.  However, since July 2000, the veteran has 
submitted no additional medical records.  The veteran's 
representative submitted additional written argument in 
August and October 2000.  

The Duty to Assist

In this case, the Board finds that the recent VA examinations 
and the medical evidence submitted by both the veteran and 
obtained by the RO fulfill the duty to assist.  The RO has 
undergone an extensive effort to obtain all pertinent medical 
records.  Service medical records, VA records and relevant 
other medical records have been obtained and reviewed.  In 
light of the above, the Board finds that it can proceed with 
the adjudication of the veteran's claims.
 
Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  
Diagnostic Code 5258 provides a 20 percent evaluation when 
knee cartilage is semilunar, dislocated, with frequent 
episodes of "locking," pain, and a fusion into the joint is 
found.  Limitation of flexion to 15 degrees warrants a 
30 percent evaluation under Diagnostic Code 5260 and 
limitation of extension to 20 degrees warrants a 30 percent 
evaluation under Diagnostic Code 5261.  Ankylosis of the knee 
warrants a 30 percent evaluation under Diagnostic Code 5156 
when the ankylosis is favorable or in slight flexion between 
0 degrees and 10 degrees.  A severe impairment of the knee 
with recurrent subluxation or lateral instability warrants a 
30 percent evaluation under Diagnostic Code 5257.  

The residuals of the veteran's service-connected bilateral 
knee disability does not include severe recurrent subluxation 
or lateral instability, limitation of flexion to 15 degrees, 
or limitation of extension to 20 degrees.  Based on these 
findings, an increased evaluation under Diagnostic Codes 
5257, 5260, or 5261 is not warranted.  In this regard, it is 
important to note that the objective medical evidence from 
both the VA examinations cited above and the objective 
evidence supplied by his private physician would not support 
an increased evaluation under these Diagnostic Codes.  The 
objective evidence supplied by the veteran's own physician 
would not support a conclusion that he suffers from a severe 
limitation of motion (with or without consideration of pain) 
or severe recurrent subluxation or lateral instability.  

In making this determination, the Board has considered the 
June 1999 statement of the veteran's private physician 
indicating that he would award a 30 percent evaluation for 
each knee under 5257 for severe recurrent subluxation or 
lateral instability.  However, based on a detailed review of 
this evaluator's own medical reports, the Board must find 
that the objective medical evidence supplied by the veteran's 
own physician would not support a conclusion that he suffers 
from severe recurrent subluxation or lateral instability.  
For example, physical evaluation by this examiner in May 1999 
revealed extension to 0 degrees, flexion to 140 degrees, a 
"trace" of left knee effusion and no right knee effusion at 
all.  Based on these findings and others, it is important for 
the veteran to understand that the objective evaluations of 
the veteran's own physician would not support the current 20 
percent evaluations, let alone an increase evaluation to 30 
percent for each knee.

In evaluating the private evaluator's determination that the 
veteran warrants a 30 percent evaluation for each knee, the 
Board must note that in evaluating the probative value of 
competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds that while the medical opinions of the 
private evaluator are entitled to probative weight, his 
opinion that the veteran is entitled to a 30 percent 
evaluation for each knee is entitled to limited probative 
weight for several reasons.  First and foremost, the clinical 
findings adduced by the private examiner to support his 
opinion are modest at best.  He has consistently reported: 
normal or near normal motion; "no," "trace" or "some" 
effusion; little pain or tenderness; no objective subluxation 
or instability; and minor changes on radiographs.  Second, he 
says that a 30 percent evaluation is warranted based upon 
"overall impairment standpoint and subjective standpoint."  
The governing criteria require, however, that the subjective 
complaints must be supported by adequate objective findings, 
not simply added to the objective findings.  As noted, the 
objective findings by the private examiner alone, not even 
considering the other objective findings of record, do not 
support a severe degree of disability and thus do not support 
the subjective complaints.  Nor is the time lost from work or 
work accommodation reported in this case indicate a level of 
impairment outside the range contemplated by the current and 
substantial awards.  Third, the physician characterizes the 
rating criteria as "kind of vague," which the Board finds 
is a concession that the examiner lacked a firm grasp of the 
rating criteria.  The second point again illustrates this. 

The Board attaches far more probative weight to the objective 
medical evidence supplied by both VA and the private medical 
evaluator, and this evidence does not support a determination 
that the veteran warrants more than the current 20 percent 
evaluation for both knees.  In making this determination, the 
Board has taken consideration of the fact that when 
evaluating a disability any reasonable doubt regarding the 
degree of disability is resolved in the favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the rating criteria.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).  However, as 
stated, the facts in this case do not support the conclusion 
reached by the medical evaluator in June 1999.  The veteran's 
own complaints, the objective medical evidence of record, and 
the veteran's stated difficulty support the current 
determinations.

The Board has considered whether the Court's precedents 
support the availability of separate ratings under Diagnostic 
Codes 5257 and 5003.  See VAOPGCPREC 23-97.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, and rated as a single 
disability under the Diagnostic Code for degenerative or 
hypertrophic arthritis.  Limitation of motion must be 
objectively confirmed by such findings as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a) (2000).

In this case, the veteran is service connected for 
degenerative joint disease of both knees.  However, based on 
the evidence cited above, a separate evaluation utilizing the 
VA General Counsel's Opinion in VAOPGCPREC 23-97 and the 
Court's rationale in Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994) is not warranted, or even if warranted, could not 
produce an increased evaluation.  Simply stated, without 
taking into consideration the difficulties associated with 
his degenerative arthritis and pain, a 20 percent evaluation 
for moderate recurrent subluxation or lateral instability 
could not be justified.  There is no adequate support in the 
current record for the presence of recurrent subluxation or 
lateral instability to sustain a 20 percent evaluation.  
Neither has been objectively confirmed.  Absent such 
confirmation, the basis for the current award under 5257 is 
not clear, but it is clear that he can not also receive 
another award under Code 5003 or 5010 since this would be 
rating the same manifestations twice.  Stated another way, he 
can receive two 10 percent evaluations for each knee or one 
20 percent evaluation for each knee, but not both.

The examiners have found, at best, a modest degree of laxity 
is present.  This would not support more than a 10 percent 
evaluation under Diagnostic Code 5257.  Further, even if a 
separate rating was assigned under Diagnostic Code 5003, it 
would be no greater than 10 percent based upon X-ray evidence 
of arthritis and a limitation of motion that is not of a 
severity that would warrant a rating under the Diagnostic 
Codes for limitation of motion.  As a result, the assignment 
of separate ratings under Diagnostic Codes 5257 and 5003 
would only provide the appellant with two separate 10 percent 
evaluations that, in combination under 38 C.F.R. § 4.25 (the 
combined rating table), do not equal a single 20 percent 
evaluation under Diagnostic Code 5257.  

The Board has reviewed all treatment records and all VA 
evaluations of the veteran's knees.  None of these treatment 
records or examinations would support the conclusion that the 
knee disabilities cause the veteran to fall frequently, or 
even occasionally.  There is no pattern of incoordination 
associated with the service-connected disabilities, nor is 
there an indication that the disabilities could cause more 
than a modest impairment in the veteran's ability to 
function.  The objective medical evidence would support this 
finding.  While the veteran has complaints of pain associated 
with his knees, those subjective complaints are not supported 
by objective findings indicating the presence of severe 
functional impairment under Code 5257 or a severe degree of 
limitation of motion.  It appears to the Board that the RO 
effectively determined that consideration of functional loss 
due to pain warranted rating the claimant at 20 percent under 
Code 5257, as the most liberal rating feasible on this 
evidentiary record.  The Board finds no other Diagnostic Code 
that better suits the veteran's complaints based on the 
objective medical evidence of record. 

In making this determination, the Board has considered both 
the statements of the veteran, the statement of the veteran's 
supervisor, and 38 C.F.R. § 4.10 (2000).  Under 38 C.F.R. 
§ 4.10, the basis of disability evaluations is the ability of 
the body as a whole to function under the ordinary conditions 
of daily life, including employment.  In this case, the 
veteran is fully employed and misses several days of work 
each year due to his service-connected disabilities.  The 
Board would not dispute this fact.  However, the veteran must 
understand that he is currently receiving a combined 40 
percent disability evaluation for his service-connected 
disabilities.  A 40 percent evaluation, by definition, will 
cause the veteran significant difficulties.  If the knees did 
not cause the veteran difficulties, the current evaluations 
could not be justified.  The difficulty the veteran has with 
climbing stairs, walking, and standing for long periods of 
time provides the basis for the 40 percent evaluation.  
Without consideration of these factors, based on the 
objective medical evidence of record, it would be difficult, 
if not impossible, to justify the current disability 
evaluations based on the objective medical evidence of 
record.  

This objective medical evidence includes numerous VA and 
private medical evaluations which fail to indicate 
significant objective medical evidence of a disability and 
continuously note full range of motion in both of the 
veteran's knees.  Accordingly, an increased evaluation is 
denied.    

In deciding the veteran's claims, the Board has considered 
the Court's determination in Fenderson v. West, 12 Vet. App. 
119 (1999) and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered cept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

While there is evidence which supports the veteran's claims 
at different periods of time during the appeal period, the 
Board has found, for reasons noted above, that this evidence 
is entitled to limited probative weight.

The Board has considered all of the potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether not they have 
been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
section that provides a basis upon which to assign an 
increased evaluation for the reasons discussed therein 
regarding the service-connected disabilities.  In addition, 
the Board has also considered whether an extraschedular 
evaluation is warranted.  The veteran has not specifically 
requested an extraschedular evaluation.  Accordingly, the 
issue of entitlement to an extraschedular disability rating 
is not before the Board at this time.  Floyd v. Brown, 9 Vet. 
App 88, 95 (1996) and VAOPGCPREC. 6-96 (August 16, 1996).  
Based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement under § 3.321(b)(1) (2000).  See 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993) and Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  In this case, while 
the veteran does miss several days of work each year due to 
his service-connected disabilities, a 40 percent evaluated 
disability would cause the veteran difficulties with his 
employment.  If the veteran did not have some difficulties 
with his employment, the current 40 percent evaluation would 
be difficult to justify.  Further, there is no indication 
that the service connected disabilities influence 
employability in ways not contemplated by the rating 
schedule.  In any event, if the veteran wishes to raise this 
issue, he must raise this issue specifically with the RO.  
This issue is not before the Board at this time.

ORDER

Entitlement to an increased evaluation for a right knee 
strain with a sebaceous cyst on the right inferior patella 
area with degenerative arthritis is denied.  

Entitlement to an increased evaluation for degenerative 
arthritis of the left knee is denied.  


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 14 -

- 1 -


